174 S.W.3d 82 (2005)
Courtney EVERETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85635.
Missouri Court of Appeals, Eastern District, Division Two.
October 25, 2005.
Timothy Forneris, Assistant State Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Courtney Everett ("Everett") appeals from the decision of the Circuit Court of St. Louis County, the Honorable Emmett M. O'Brien presiding, denying Everett's motion for post-conviction relief, pursuant to Rule 24.035, without an evidentiary hearing, after Everett pled guilty to one count of Assault in the First Degree, in violation of Section 565.050 RSMo. (2000),[1] one count of Armed Criminal Action, in violation of Section 571.015, and one count of kidnapping, in violation of Section 565.110.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is AFFIRMED pursuant to Rule 84.16(b)(2).
NOTES
[1]  All statutory references are to RSMo. (2000).